Citation Nr: 1302032	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  09-35 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from February 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are posttraumatic stress disorder (PTSD), rated as 50 percent disabling, and history of myocardial infarction, rated as 30 disabling; the combined service-connected disability rating is 70 percent.

2.  The evidence is in equipoise as to whether the Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.

The Veteran is service-connected for PTSD, rated as 50 percent disabling, and history of myocardial infarction, rated as 30 disabling; the combined service-connected disability rating is 70 percent.

The Veteran is claiming entitlement to TDIU.  In a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in March 2006, he indicated that he had last worked full time from 1989 to October 2000 as a laborer.  He reported that he had completed high school and had no additional training or education.

At a June 2005 VA examination it was noted that the Veteran had been unable to work in the past for reasons that included shortness of breath and pain that came from lifting things while working in construction.

At an October 2006 VA examination the Veteran's wife indicated that the Veteran was very irritable and that she did not like to take him out in public as he would have conflicts "with almost everybody."  The diagnosis included PTSD, and the GAF due solely to PTSD was 58.  The examiner, after noting the Veteran's social, medical and occupational history, and after having elicited the Veteran's symptoms and performing a contemporaneous examination, stated, in pertinent part, as follows:

The veteran does not appear to have stopped work because of PTSD related problems but because of physical problems.  The [Veteran's] PTSD in itself as far as lack of concentration and intrusive thoughts are not likely to keep him from working.  However his high level of irritation with others, short temper, and inability to work in an authority situation would make it almost impossible for him to return successfully to work.  It is as likely as not that the irritability, upsetness with others, and inability to work in an authority related situation is either due to or was exacerbated by the PTSD.

VA treatment records dated from September 2006 through February 2009 VA noted that the Veteran did not "go anywhere" and did not "like to deal with people."  The Veteran's prescriptions included Paxil.  The diagnosis included PTSD, and the GAFs (Global Assessment of Functioning) were from 53-58.

A December 2010 VA Heart examination reflected a diagnosis of history of atrial fibrillation with no known coronary artery disease.  

At an April 2011 General Medical VA examination, the Veteran noted that he was unemployed and had previously been a laborer at various jobs.  The diagnosis was coronary artery disease status post remote myocardial infarction, asymptomatic now with no history or findings of congestive heart failure.  The examiner opined as follows:

The [Veteran's] ischemic heart disease and history of myocardial infarction are not disabling for gainful employment.  Heart might impair work as a manual laborer once again, but is certainly not disabling for less vigorous employment.

At an April 2011 VA PTSD examination, the Veteran indicated that he had essentially maintained his isolation from society.  The diagnosis was PTSD and the GAF was 58.  The examiner commented as follows:

It is the opinion of this examiner that the veteran's occupational functioning is NOT impaired to the extent that he is unemployable.  The veteran's functional occupational impairment [specific to his symptoms of PTSD] is likely to be mild to moderate in nature which is suggestive that the veteran would be able to maintain some type of gainful employment.  It is certainly possible that this veteran could maintain gainful employment if his occupational setting (i.e., more isolated work environment) were consistent with his preferences.

Entitlement to a TDIU requires evidence of service-connected disability so severe that it is impossible for the veteran in particular, or an average person in general, to follow a substantially gainful occupation.  38 U.S.C.A. § 1155;38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  Marginal employment is not considered substantially gainful employment.  Id.  A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

As the Veteran has at least one disability (PTSD) ratable at 40 percent or more, to bring the combined rating to 70 percent or more (the Veteran's combined service-connected disability rating is 70 percent), he does satisfy the percentage rating standards for individual unemployability benefits.  The question now becomes whether the Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.

It appears that one VA examiner has indicated that the Veteran's PTSD has rendered him unemployable and one has opined that it has not.  The October 2006 VA PTSD examiner essentially noted that while the Veteran may have stopped working due to reasons other than PTSD, the Veteran's PTSD symptoms (primarily irritability and temper problems) would preclude him from obtaining and maintaining employment.  While the April 2011 VA PTSD examiner appeared to state to the contrary, the April 2011 VA PTSD examiner did indicate that the Veteran's employability would not be precluded by his PTSD, but then seemed to imply that such a situation would require a significant qualifier that the Veteran be in an "isolated" work environment.

As for the Veteran's service-connected heart disability, the April 2011 VA General Medical examiner did state that the Veteran's ischemic heart disease and history of myocardial infarction were not disabling for gainful employment.  Significantly, however, the examiner further stated that the Veteran's heart disability might impair his work as a manual laborer.

Taken together, it could be argued that the VA examiners who have provided opinions against the Veteran's claim have asserted that the Veteran could be employable if he performed non-manual labor in an isolated environment.  The Veteran's education and training is limited to just high school and that his relevant employment history reveals that his ability to earn a living is linked to manual labor and construction.

The Board is unable to distinguish the opinions from the October 2006 and April 2011 VA examiners concerning the Veteran's PTSD and its impact on his unemployability.  Further, the April 2011 VA General Medical examiner's opinion is arguably favorable to the Veteran.  At the bare minimum, the Board finds that the evidence of record as a whole is in equipoise as to whether the Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.  Resolving doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is granted.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


